Management Presentation Management Presentation May 14, 2009 May 14, 2009 Davenport & Company Institutional Investors Conference New York City Exhibit 2 Forward-looking Statements This presentation, including questions and answers, may contain bothhistorical and forward-looking information within the meaning of the PrivateSecurities Litigation Reform Act of 1995.Actual results could differ materiallyfrom projected results.Additional information regarding factors that couldaffect financial performance is readily available in our press release datedApril 28, 2009 and in our filings with the Securities and Exchange Commission,including our most recent forms 10-K and 10-Q.Information included in thispresentation is representative as of the date of the presentation only and TheBrink’s Company assumes no obligation to update any forward-lookingstatements made. nIntroduction nBrink’s Business Overview nFinancial Highlights nSummary 3 Agenda Michael J. Cazer Vice President & Chief Financial Officer Edward A. Cunningham Director of Investor Relations & Corporate Communications 4 Brink’s Company Overview World’s premier security company nFounded in 1859, Brink’s isthe oldest and largest securelogistics company nApproximately 57,000 employees,900branches and 9,400 vehiclesworldwide nDiversified operations with revenueof $3.2 billion in 2008 5 The Brink’s Company nSolid core industry dynamics nPremier brand nLeader in business segments nProven operational excellence nGlobal footprint nGrowth strategy nStrong financial performance 6 Solid Core Industry Dynamics Global Outsourced Cash Logistics Market Source:Central
